UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6489


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CRYSTAL STARR METZ, a/k/a Crystal Star Metz,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:12-cr-00057-GMG-RWT-2)


Submitted:   June 23, 2016                 Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Crystal Starr Metz, Appellant Pro Se.        John Castle Parr,
Assistant United States Attorney, Wheeling, West Virginia; Zelda
Elizabeth Wesley, Assistant United States Attorney, Clarksburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Crystal     Starr   Metz   appeals   the   district   court’s    order

denying   her    18   U.S.C.    § 3582(c)(2)    motion   for   a   sentence

reduction.      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.       See United States v. Metz, No. 3:12-cr-00057-

GMG-RWT-2 (N.D. W. Va. Mar. 7, 2016).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                     2